Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 04/22/2022. Claims 1-20 were canceled, claims 41-43 are newly added and claims 21-43 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20170019264 to Nugent in view of US 20150019553 A1 to Shaashua in view of US 20170180149 A1 to McConnell and further in view of US 20140245461 A1 to O’Neill

Regarding independent claim 21, Nugent teaches:

21.  A system for providing an application, the system comprising: a mobile device having a display on which a user interface of the application is presented, the user interface enabling selective access to functionalities provided by a first set of one or more connected devices in a first location and a second set of one or more connected devices in a second location (Nugent, FIGS. 3-6B, 11, [0018]-[0022] detecting location information of a user in a building using a location sensor installed in the building, determining one or more actions available to the user based on the location information, where the actions are representative of actions available in a SCADA application, BMS or BAS, and communicating wirelessly to the mobile device instructions to cause the mobile device to display a user interface with the determined actions, where the user interface enables the user to interact with equipment or building resources located in proximity of the user; [0025]-[0026] This enables the host system to execute predefined actions and provide the mobile application with information and controls in the context of the worker's current location as they move within a facility, campus or industrial complex; [0050]);

a processor; and a computing device comprising a first set of instructions that when executed by the processor at least cause the system to: monitor for a wireless signal, at the mobile device, wherein a current position of the mobile device is determined according to data on the wireless signal (Nugent, FIGS. 3, [0034], [0044]);  

determine, at a first time, that the current position is within a threshold proximity of the first location; in response to determining that the current position is within the threshold proximity of the first location, update the user interface to emphasize a first location interface corresponding to the first location over a second location interface corresponding to the second location (Nugent, FIGS. 3-6B, 11, [0018]-[0022], [0024]-[0026]; [0038]-[0042] In an example embodiment, the locations module 110 is configured to detect a change in the location information of the user, and the actions module 120 is configured to update the actions displayed on the mobile device based on detecting the change in the location information; location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility; [0050]-[0052]), wherein the emphasize of the first location interface over the second location interface comprises a placement, on the display, of the first location interface above the second location interface (The actions available to the user 715 are determined as described above in connection with FIGS. 1-5. As shown in FIG. 7B, the user 715 has the following actions available to him based on his location in Building A, Floor 1: Switch Light. Based on his proximity to Room 105 in Building A, Floor 1, the user 715 has access to the following actions: Switch light, and Control A/C) ([0055]); and

While Nugent teaches in response to a voice command, access a first functionality provided by a first connected device of the first set of one or more connected devices, wherein the access requires a location identifier associated with the current position (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location, Nugent may fail to explicitly teach each and every feature of voice command.  Shaashua teaches:
in response to a voice command, access a first functionality provided by a first connected device of the first set of one or more connected devices, wherein the access requires a location identifier associated with the current position (Shaashua, [0005] voice control, [0028], [0033] Interaction with these profiled entities may be enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof; [0046] device identify; [0064] detected in the vicinity of the user's active region (e.g., where the data analysis module 308 has determined the user to be or location of a networked door of a registered home to the user)).

Nugent pertains to systems and methods for providing automation and control of equipment and facility resources via a mobile device of a user (Nugent, FIGS. 3-6B, 11; [0018]).  Shaashua pertains to an integration platform for Iot networked devices with technology that can identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof (Shaashua, [0004]-[0006]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the voice command and other explicit location based mode/notification/rule/access features of Shaashua with the location based control systems and methods of Nugent to provide more relevant, useful access and/or information to users (Nugent, [0018]-[0026], Shaashua, [0004]-[0006]).
McConnell teaches wherein: the one or more connected devices in the first location comprise a light in the first location, the first location interface is operable to generate a control command that is communicated to the light, and in response to receiving the control command, the light is operable to modify one or more controllable parameters ([0029]-[0030], [0036], [0044], [0066], [0069]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the command and other explicit location based mode/notification/rule/access features of McConnell with the location based control systems and methods of Nugent to enable the widespread deployment of smart objects and the Internet of Things, simple and convenient onboarding procedures are desirable.
O’Neill teaches wherein the mobile device is operable to receive an alert notification from one or more connected devices in the first set and/or the second set, and wherein the alert notification prevents access to the user interface (the application 110 has constructed and transmitted a request 113 to the authorization system 100 in order to perform the task.  The permissions component 120 has determined that existing permissions for the application do not grant permission for the request 113.  In response, the dialog component 240 has constructed a dialog 245 display to the user and sent the dialog to the user interface component 250)..(…displayed the visual dialog 320 appearing as a pop-up dialog 320 over top of application 110 on the display of device 310… Dialog 320 has associated with it control 330 and control 335 which 
represent the user's options for responding to the dialog 320) ([0043]-[0045]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the pop-up dialog features of O’Neill with the location based control systems and methods of Nugent to avoid the risks of violating that user's privacy and identity.

Regarding dependent claim 23, Nugent teaches:
 
23.  The system of claim 21, wherein the wireless signal is received from a first connected device at the first location (Nugent, [0026],[0027] Bluetooth polling signal (“beacons”) from the mobile device can be received by connected devices.) 

Regarding dependent claim 24, Nugent may not teach each and every feature of ‘polling’.  Shashua teaches:

24.  The system of claim 23, wherein the wireless signal received from the first connected device is responsive to a polling signal transmitted by the mobile device (Shashua, FIGS. 2-5, 7, 9A-9C; [0083] event track module 316 may detect conditional events in the connected IoT devices 324 based on polling the connected IoT devices 324).

Regarding dependent claim 25, Nugent teaches:
 
25.  The system of claim 23, wherein the wireless signal is a Bluetooth low energy (BLE) beacon signal (Nugent, FIGS. 3-6B, 11, [0021] Geo-tag technologies include Bluetooth Low Energy (BLE) Beacons, Near Field Communication (NFC) and QR-Codes (a barcode format) and other technologies such as WiFi Positioning System (WPS))

 Regarding dependent claim 26, Nugent teaches:

26.  The system of claim 21, wherein the display is a touch sensitive display of the mobile device (Nugent, FIGS. 3-6B, 11, [0080] A user may interact with the computing device 1000 through a visual display device 1018, such as a computer monitor, which may display one or more graphical user interfaces 1022 that may be provided in accordance with exemplary embodiments.  The computing device 1000 may include other I/O devices for receiving input from a user, for example, a keyboard or any suitable multi-point touch interface 1008).


 Regarding dependent claim 27, Nugent teaches:

27.  The system of claim 21, wherein the computing device comprises a third set of instructions that when executed by the processor causes the system to: designate the first location as a target location thereby causing the system to route control commands received via the user interface to the first location (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner notes any specified location may fall within bri of a generic “target”).
 

Regarding dependent claim 28, Nugent teaches:

28.  The system of claim 27, wherein designating the first location as the target location causes the system to route control commands received via any input of the mobile device to the first location (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner notes any specified location may fall within bri of a generic “target”).

Regarding Independent claim 29, Nugent teaches:
 
29.  A method for providing an application, the method comprising: monitoring for a wireless signal, at the mobile device, wherein a current position of the mobile device is determined according to data on the wireless signal (Nugent, FIGS. 3, [0034], [0044]);  

determining, at a first time, that the current position is within a threshold proximity of a first structure;  in response to determining that the current position is within the threshold proximity, updating a user interface on a display of the mobile device to emphasize a first structure interface over a second location interface, the first structure interface is operable for enabling access to functionalities provided by a first set of one or more connected devices at the first structure (Nugent, FIGS. 3-6B, 11, [0018]-[0022], [0038]-[0042] In an example embodiment, the locations module 110 is configured to detect a change in the location information of the user, and the actions module 120 is configured to update the actions displayed on the mobile device based on detecting the change in the location information; location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility; [0050]-[0052]), wherein the emphasize of the first location interface over the second location interface comprises a placement, on the display, of the first location interface above the second location interface (The actions available to the user 715 are determined as described above in connection with FIGS. 1-5. As shown in FIG. 7B, the user 715 has the following actions available to him based on his location in Building A, Floor 1: Switch Light. Based on his proximity to Room 105 in Building A, Floor 1, the user 715 has access to the following actions: Switch light, and Control A/C) ([0055]); and 

While Nugent teaches in response to a voice command, accessing a first functionality provided by a first connected device of the first set of one or more connected devices, wherein the access requires a location identifier associated with the current position (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location, Nugent may fail to explicitly teach each and every feature of voice command.  Shaashua teaches:

in response to a voice command, accessing a first functionality provided by a first connected device of the first set of one or more connected devices, wherein the access requires a location identifier associated with the current position (Shaashua, [0005] voice control, [0028], [0033] Interaction with these profiled entities may be enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof; [0046] device identify; [0064] detected in the vicinity of the user's active region (e.g., where the data analysis module 308 has determined the user to be or location of a networked door of a registered home to the user)).

Nugent pertains to systems and methods for providing automation and control of equipment and facility resources via a mobile device of a user (Nugent, FIGS. 3-6B, 11; [0018]).  Shaashua pertains to an integration platform for Iot networked devices with technology that can identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof (Shaashua, [0004]-[0006]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the voice command and other explicit location based mode/notification/rule/access features of Shaashua with the location based control systems and methods of Nugent to provide more relevant, useful access and/or information to users (Nugent, [0018]-[0026], Shaashua, [0004]-[0006]).
McConnell teaches wherein: the one or more connected devices in the first location comprise a light in the first location, the first location interface is operable to generate a control command that is communicated to the light, and in response to receiving the control command, the light is operable to modify one or more controllable parameters ([0029]-[0030], [0036], [0044], [0066], [0069]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the command and other explicit location based mode/notification/rule/access features of McConnell with the location based control systems and methods of Nugent to enable the widespread deployment of smart objects and the Internet of Things, simple and convenient onboarding procedures are desirable.
O’Neill teaches receiving an alert notification from one or more connected devices in the first set; and preventing access to the user interface according to the alert notification (the application 110 has constructed and transmitted a request 113 to the authorization system 100 in order to perform the task.  The permissions component 120 has determined that existing permissions for the application do not grant permission for the request 113.  In response, the dialog component 240 has constructed a dialog 245 display to the user and sent the dialog to the user interface component 250)..(…displayed the visual dialog 320 appearing as a pop-up dialog 320 over top of application 110 on the display of device 310… Dialog 320 has associated with it control 330 and control 335 which 
represent the user's options for responding to the dialog 320) ([0043]-[0045]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the pop-up dialog features of O’Neill with the location based control systems and methods of Nugent to avoid the risks of violating that user's privacy and identity.

 Regarding dependent claim 31, Nugent teaches:

31.  The method of claim 29, comprising: receiving, at the mobile device, an event notification; and in response to receiving the event notification, updating the user interface to include an alert interface comprising information describing an event obtained from the event notification (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS); [0027] In some embodiments, automatic notifications based on a worker's location are transmitted to the worker's mobile device or transmitted to security and emergency personnel.  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner notes any function/condition displayed/notified by user may correspond to ‘intrinsic’).

Regarding dependent claim 32, Nugent teaches:

 32.  The method of claim 31, wherein the event notification corresponds to an intrinsic condition detected by the first connected device associated with the first structure (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS); [0027] In some embodiments, automatic notifications based on a worker's location are transmitted to the worker's mobile device or transmitted to security and emergency personnel.  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner notes any function/condition displayed/notified by user may correspond to ‘intrinsic’). 

Regarding dependent claim 33, Nugent teaches:
 
33.  The method of claim 32, comprising: identifying a functionality provided by a second connected device that relates to the intrinsic condition; and presenting an interface element on the alert interface that is selectable for implementing the identified functionality (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS); [0027] In some embodiments, automatic notifications based on a worker's location are transmitted to the worker's mobile device or transmitted to security and emergency personnel.  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner notes any function/condition displayed/notified by user may correspond to ‘intrinsic’).

Regarding dependent claim 34, Nugent teaches:
 
34.  The method of claim 31, wherein the event notification corresponds to a third connected device transitioning from a first state to a second state. (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS); [0027] In some embodiments, automatic notifications based on a worker's location are transmitted to the worker's mobile device or transmitted to security and emergency personnel.  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0056] mode; [0061] system state; [0084]; examiner also notes Shaashua [0083]  device-state-based events).
 

Regarding dependent claim 35, Nugent teaches:
 
35.  The method of claim 34, wherein the event notification is directly received from the third connected device.   [0076] [0084], (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS); [0027] In some embodiments, automatic notifications based on a worker's location are transmitted to the worker's mobile device or transmitted to security and emergency personnel.  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range; [0084]; examiner also notes Shaashua [0033]  connected IoT devices directly; [0048] data correlation module 306 may receive the datasets directly form the IoT).
 
Regarding dependent claim 36, Nugent teaches:

36.  The method of claim 31, wherein the event notification corresponds to an extrinsic condition detected using extrinsic information provided by a remote server (Nugent, FIGS. 3-6B, 11, [0018]-[0022] In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC; [0023]-[0024] The location-based automation and control system described herein consists of an application (also referred to as an "app") running on a mobile device, a set of centralized application servers and one or more position sensors or geo-tags for determining indoor location or GPS for determining outdoor location; [0038]-[0042] In an example embodiment, the locations module 110 is configured to detect a change in the location information of the user, and the actions module 120 is configured to update the actions displayed on the mobile device based on detecting the change in the location information; location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility; [0050]-[0052]).

Regarding dependent claim 37, Nugent teaches:
 
37.  The method of claim 36, comprising: identifying a functionality provided by a fourth connected device that relates to the extrinsic condition; and presenting an interface element on the alert interface that is selectable for implementing the identified functionality (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.).
 
Regarding Independent claim 38, Nugent teaches:

38.  A system for providing control, the system comprising: a mobile device having a display on which a user interface is presented, the user interface enabling access to functionalities provided by connected devices; a processor; and a computing device comprising a first set of instructions that when executed by the processor cause the system to: detect, at the mobile device, data indicative of a first connected device proximate to the mobile device  (Nugent, FIGS. 3-6B, 11, [0018]-[0022] detecting location information of a user in a building using a location sensor installed in the building, determining one or more actions available to the user based on the location information, where the actions are representative of actions available in a SCADA application, BMS or BAS, and communicating wirelessly to the mobile device instructions to cause the mobile device to display a user interface with the determined actions, where the user interface enables the user to interact with equipment or building resources located in proximity of the user; [0025]-[0026] This enables the host system to execute predefined actions and provide the mobile application with information and controls in the context of the worker's current location as they move within a facility, campus or industrial complex; [0050]) wherein the data indicative of the first connected device is communicate wirelessly (Nugent, FIG. 3, [0042]-[0043], mobile device 315 can detect connected devices in proximity);

in response to detecting the data indicative of the first connected device, update the user interface to present a request interface associated with the first connected device (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location);

forward, to a remote server, an access request received via the request interface; receive, from a remote server, a permission setting granting access to the first connected device in response to the access request (Nugent, FIGS. 3-6B, 11, [0018]-[0022] In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC; [0023]-[0024] The location-based automation and control system described herein consists of an application (also referred to as an "app") running on a mobile device, a set of centralized application servers and one or more position sensors or geo-tags for determining indoor location or GPS for determining outdoor location; [0038]-[0042] In an example embodiment, the locations module 110 is configured to detect a change in the location information of the user, and the actions module 120 is configured to update the actions displayed on the mobile device based on detecting the change in the location information; location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility; [0050]-[0052]);   

While Nugent teaches in response to receiving the permission setting, update the user interface to present an access interface enabling access to the first connected device in the permission setting and 
in response to a voice command, access a first functionality provided by the first connected device, wherein the access requires a location identifier associated with the first connected device (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location, Nugent may fail to explicitly teach each and every feature of voice command.  Shaashua teaches:
in response to receiving the permission setting, update the user interface to present an access interface enabling access to the first connected device that are designated in the permission setting and in response to a voice command, access a first functionality provided by the first connected device, wherein the access requires a location identifier associated with the first connected device (Shaashua, [0005] voice control, [0028], [0033] Interaction with these profiled entities may be enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof; [0046] device identify; [0064] detected in the vicinity of the user's active region (e.g., where the data analysis module 308 has determined the user to be or location of a networked door of a registered home to the user)).
the access interface enabling access to the first connected device is emphasized over an access interface enabling access to a second connected device (Nugent, [0038]-[0042]), the emphasis is illustrated by a placement, in user interface, of the access interface enabling access to the first connected device above the access interface enabling access to the second connected device, (The actions available to the user 715 are determined as described above in connection with FIGS. 1-5. As shown in FIG. 7B, the user 715 has the following actions available to him based on his location in Building A, Floor 1: Switch Light. Based on his proximity to Room 105 in Building A, Floor 1, the user 715 has access to the following actions: Switch light, and Control A/C) (Nugent [0055])

Nugent pertains to systems and methods for providing automation and control of equipment and facility resources via a mobile device of a user (Nugent, FIGS. 3-6B, 11; [0018]).  Shaashua pertains to an integration platform for Iot networked devices with technology that can identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof (Shaashua, [0004]-[0006]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the voice command and other explicit location based mode/notification/rule/access features of Shaashua with the location based control systems and methods of Nugent to provide more relevant, useful access and/or information to users (Nugent, [0018]-[0026], Shaashua, [0004]-[0006]).
McConnell teaches wherein: the one or more connected devices in the first location comprise a light in the first location, the first location interface is operable to generate a control command that is communicated to the light, and in response to receiving the control command, the light is operable to modify one or more controllable parameters ([0029]-[0030], [0036], [0044], [0066], [0069]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the command and other explicit location based mode/notification/rule/access features of McConnell with the location based control systems and methods of Nugent to enable the widespread deployment of smart objects and the Internet of Things, simple and convenient onboarding procedures are desirable.
O’Neill teaches receive an alert notification from one or more connected devices in the first set; and prevent access to the user interface according to the alert notification (the application 110 has constructed and transmitted a request 113 to the authorization system 100 in order to perform the task.  The permissions component 120 has determined that existing permissions for the application do not grant permission for the request 113.  In response, the dialog component 240 has constructed a dialog 245 display to the user and sent the dialog to the user interface component 250)..(…displayed the visual dialog 320 appearing as a pop-up dialog 320 over top of application 110 on the display of device 310… Dialog 320 has associated with it control 330 and control 335 which 
represent the user's options for responding to the dialog 320) ([0043]-[0045]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the pop-up dialog features of O’Neill with the location based control systems and methods of Nugent to avoid the risks of violating that user's privacy and identity.

Regarding dependent claim 39, Nugent teaches:

39.  The system of claim 38, wherein the permission setting limits access to either information access or control access (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.).

Regarding dependent claim 40, Nugent teaches:
 
40.  The system of claim 38, wherein the access to the first connected device is subject to one or more contextual rules included in the permission setting, wherein the one or more contextual rules are related to temporal conditions, a proximity of a registered device, a user account associated with the mobile device, a location of the mobile device, or a combination thereof (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.).

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20170019264 to Nugent in view of US 20150019553 A1 to Shaashua in view of US 20170180149 A1 to McConnell in view of US 20140245461 A1 to O’Neill and further in view of US 20170064073 A1 to SPENCER

Regarding dependent claim 22, Nugent teaches:

22.  The system of claim 21, wherein the computing device comprises a second set of instructions that when executed by the processor causes the system to: determine, at a second time subsequent to the first time, that the current position is in closer proximity to the second location than the first location;  and in response to determining that the current position is in closer proximity to the second location, update the user interface to emphasize the second location interface corresponding to the second location over the first location interface (Nugent, FIGS. 3-6B, 11, [0018], [0038]-[0042] In an example embodiment, the locations module 110 is configured to detect a change in the location information of the user, and the actions module 120 is configured to update the actions displayed on the mobile device based on detecting the change in the location information; location sensors 310 may have a predefined area of sensing, and may be registered to identify a user within specific zones or areas in a facility; [0052]); and 
While Nugent teaches in response to the voice command, access a second functionality provided by a second connected device of the second set of one or more connected devices while restricting access to the first functionality  (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location, Nugent may fail to explicitly teach each and every feature of voice command.  Shaashua teaches:

in response to the voice command, access a second functionality provided by a second connected device of the second set of one or more connected devices while restricting access to the first functionality  (Shaashua, [0005] voice control, [0028], [0033] Interaction with these profiled entities may be enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof; [0046] device identify; [0064] detected in the vicinity of the user's active region (e.g., where the data analysis module 308 has determined the user to be or location of a networked door of a registered home to the user)).

Nugent pertains to systems and methods for providing automation and control of equipment and facility resources via a mobile device of a user (Nugent, FIGS. 3-6B, 11; [0018]).  Shaashua pertains to an integration platform for Iot networked devices with technology that can identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof (Shaashua, [0004]-[0006]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the voice command and other explicit location based mode/notification/rule/access features of Shaashua with the location based control systems and methods of Nugent to provide more relevant, useful access and/or information to users (Nugent, [0018]-[0026], Shaashua, [0004]-[0006]).
SPENCER teaches wherein the one or more connected devices in the second location comprise a water detector in the second location, and wherein the second location interface enables control of a source of the water ([0056], fig. 1d). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the controlling of one or more proximate device of Spencer with the location based control systems and methods of Nugent to streamline the control of proximate devices.

Regarding dependent claim 30, Nugent teaches:
 
30.  The method of claim 29, comprising: determining, at a second time subsequent to the first time, that the current position is in closer proximity to a second structure than the first structure;  and in response to determining that the current position is in closer proximity to the second structure, updating the user interface to replace the first location interface with a second location interface enabling access to functionalities provided by a second set of one or more connected devices at the second structure (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range); and 

While Nugent teaches in response to the voice command, access a second functionality provided by a second connected device of the second set of one or more connected devices while restricting access to the first functionality (Nugent, FIGS. 3-6B, 11, [0018]-[0022] Using IPS or GPS, the mobile device is able to know its current location.  If an app on the device validates and maintains the user's identity, the device is now able to communicate who the user is and where they are located in real-time.  In the distributed environment of many ICS, there are different servers providing information and controls for various zones of control.  A zone of control may refer to all the equipment in a physical zone such as a floor in a modern high-rise, or it may refer to an automation system such as elevators or HVAC., [0024]-[0026] In addition to the specific location, a zone concept is incorporated in the system allowing for actions and information to be distributed based on a hierarchy of rules.  The system continuously evaluates signals coming from position sensors to determine, within the context of the job responsibilities of the worker using the mobile device, the proper filtering of the available measures, commands, actions and messages.  As a result, the system pushes relevant information and controls to the worker's device automatically and the worker's current physical location is recorded by the host (ICS).  [0038]-[0042]; [0050] the position data also contains the distance to present geo-tags of type Beacon 310, so that the exact coordinates of the user is determined or individual tags are removed from the context if their distance to the operator is outside of the meaningful range.  [0080]) microphones and various inputs and functionality based on location, Nugent may fail to explicitly teach each and every feature of voice command.  Shaashua teaches:

in response to the voice command, access a second functionality provided by a second connected device of the second set of one or more connected devices while restricting access to the first functionality (Shaashua, [0005] voice control, [0028], [0033] Interaction with these profiled entities may be enabled by visual identification (e.g., image recognition), voice recognition, motion detection, geo-location, other input data to the IoT devices 202, or any combination thereof; [0046] device identify; [0064] detected in the vicinity of the user's active region (e.g., where the data analysis module 308 has determined the user to be or location of a networked door of a registered home to the user)).

Nugent pertains to systems and methods for providing automation and control of equipment and facility resources via a mobile device of a user (Nugent, FIGS. 3-6B, 11; [0018]).  Shaashua pertains to an integration platform for Iot networked devices with technology that can identify and profile connected devices around a consumer, communicate with the connected devices, and create logical connections amongst people, devices, locations, digital channels, or any combination thereof (Shaashua, [0004]-[0006]). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the voice command and other explicit location based mode/notification/rule/access features of Shaashua with the location based control systems and methods of Nugent to provide more relevant, useful access and/or information to users (Nugent, [0018]-[0026], Shaashua, [0004]-[0006]).
SPENCER teaches wherein the one or more connected devices in the second location comprise a water detector in the second location, and wherein the second location interface enables control of a source of the water ([0056], fig. 1d). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the controlling of one or more proximate device of Spencer with the location based control systems and methods of Nugent to streamline the control of proximate devices.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20170019264 to Nugent in view of US 20150019553 A1 to Shaashua in view of US 20170180149 A1 to McConnell in view of US 20140245461 A1 to O’Neill and further in view of US 20160350659 to Tsao.

Regarding dependent claim 41, Nugent teaches:
41. The system of claim 21, wherein the alert notification from one or more connected devices in the first set and/or the second set Nugent may fail to teach comprises a suggested action associated with a weather alert and the one or more connected devices.
Tsao teaches comprises a suggested action associated with a weather alert and the one or more connected devices (the mobile device may also recognize that a user is more likely to order a smoothie in the summertime when the weather is fine, as opposed to winter when the weather is cold and wet, as depicted in user interface 100) ([0039], fig. 1 item 128). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to explicitly employ the recommended action of Tsao with the location-based control systems and methods of Nugent to facilitate user interaction.

Claims 42 and 43 represent method and system of claim 41, respectively and are rejected along the same rationale.

Response to Arguments
Applicant’s arguments and amendments filed on 04/22/2022 have been fully considered but are moot in light of new ground of rejection(s).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171